Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Responsive Amendment
The amendment filed on 07/02/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the originally claimed invention (independent claims 46 and similarly independent claims 54 and 60, now all canceled) was directed towards “SGW-C which process a modify bearer request received from a mobility management entity ("MME") to determine a tunnel endpoint identifier ("TEID") of an evolved node B ("eNB"); generate a first message to include a user data general packet radio service tunneling protocol ("GTP-U") TEID for a user-plane tunnel, the GTP-U TEID to include the TEID of the eNB; cause the first message to be sent from the SGW-C to a serving gateway user-plane computing system (SGW-U) that is separate from the SGW-C, wherein the SGW-U is also separate from the MME; generate a second message that includes a GTP-U TEID of a packet data network gateway user-plane computing system (PGW-U); and cause the second message to be sent to the SGW-U, wherein the PGW-U includes user plane circuitry configured to provide user plane functions”. In summary, the SGW-C determines a TEID of a eNB based on a modify bearer request, wherein further the SGW-C transmits the TEID of the eNB to SGW-U and a TEID of a SGW-U to the SGW-U
In summary, the SGW-C transmits a request for a TEID of a SGW-U to the SGW-U and receives a response including the TEID of the SGW-U and the SGW-C transmits a create session request message, which includes the TEID of the SGW-U, to a PGW-C and receives a create session response, which includes the TEID of the PGW-U, from the PGW-C. 

An independent, distinct and separate search would be required for the newly submitted independent claims  71 (and similarly claim 78 and 85) on 7/29/2021, which are directed towards An apparatus, comprising: a processor configured to cause a serving gateway control-plane (SGW-C) system to: transmit, to a serving gateway user-plane computing system (SGW-U), a request to get a user data general packet radio service tunneling protocol (GTP-U) tunnel endpoint identifier (TEID) of the SGW-U; receive, from the SGW-U, a response including the GTP-U TEID of the SGW-U; transmit, to a packet data network gateway control-plane computing system (PGW- C) a create session request message including the GTP-U TEID of the 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kenan Cehic/Examiner, Art Unit 2413         

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413